DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits the claims. 
Priority
The present application claims foreign priority from KR10-2019-0108413 filed in Korea on 09/02/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
3.	Applicant's arguments filed 06/08/2021, with respect to claim 1 have been fully considered but they are not persuasive. Applicant argues, “applicant respectfully submits that the cited portions of KUBO do not appear to anticipate claim 1. For example, in rejecting claim 1, page 3 of the Office action appears to equate the first electrodes Tx and the second electrodes Rx shown in FIG. 7 of KUBO, reproduced below, with the plurality of sensor electrodes as recited in claim 1, and further appears to equate the wiring lines U and UA shown in FIG. 7 of KUBO with the plurality of proximity sensing electrodes. However, at least the wiring line U (which appears to be equated with one of the proximity sensing electrodes) does not appear to be electrically isolated from at least the second electrodes Rx (which appears to be equated with at least one of the sensing electrodes). For example, KUBO appears to provide that "[t]he wiring line U couples the first partial electrode RxA and the second partial electrode RxB" to each other (see KUBO, para. [0070]), and "the second electrode Rx near the cutout region T includes a first partial electrode RxA and a second partial electrode RxB" (see KUBO, para [0056]). Accordingly, at least the wiring line U does not appear to be a proximity sensing electrode electrically isolated from the 
	Examiner respectfully disagrees with applicant’s assertions. Claim 1 in part recites, “a plurality of proximity sensing electrodes electrically isolated from the sensor electrodes; and a second capacitance between at least one of the sensor electrodes and the proximity sensing electrodes.” That the proximity sensing electrodes are “electrically coupled” with the sensor electrodes while forming a second capacitance. So, the applicant’s arguments are not in commensurate with the scope of the claim. Accordingly, the arguments are found unpersuasive. Examiner recommends that if said second capacitance is formed during a proximity sensing mode, then such limitation should be recited. And if during touch operation if the proximity sensors are switched off and touch sensors are turned on then such switching can be recited as well to more clearly incorporate the subject matter of the claim without invoking 112b issues.

4.	Applicant’s arguments, see pages 10-15, filed 06/08/2021, with respect to claims 5-6, 14 have been fully considered and are persuasive.  The rejection/objection of the last office action has been withdrawn. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by KUBO (US2019/0369833A1, hereinafter as, KUBO).  
In regards to claim 1, KUBO discloses a sensing circuit (fig.2, touch sensing circuit) comprising: a plurality of sensor electrodes (fig.2, RX and TX, are plural sensor units across the matrix of the display device); a first capacitance between the sensor electrodes (C1a, capacitance, fig.2, fig.7, para 0074); a plurality of proximity sensing electrodes electrically isolated from the sensor electrodes (fig.7, para 0074, wiring line U/UA are not connected to TX/RX electrodes); and a second capacitance between at least one of the sensor electrodes and the proximity sensing electrodes (para 0074, the display panel 10 according to the embodiment includes the wiring line U. If a voltage (the detection drive signal Vcomt) is applied to the first electrode TX, an electric field is also generated between the first electrode TX and the wiring line U. The wiring line U is provided in the region AR adjacent to the cutout region T. If an object to be detected touches the cutout region T, the wiring line U functions as a detection electrode and can appropriately change the difference value |.DELTA.V| of the voltage between the first electrode Tx and the wiring line U), wherein a density of at least one of the proximity sensing electrodes is less than a density of at least one of the sensor electrodes (the density of U/UA electrodes is less than a density of the Tx/Rx electrodes, fig.7). 
KUBA discloses the sensing circuit of claim 1, wherein: the proximity sensing electrodes and the sensor electrodes have a mesh structure in a plan view (fig. 6, fig.5, mesh structure as shown); and a mesh hole size of at least one of the proximity sensing electrodes is greater than mesh hole sizes of the sensor electrodes (fig.5, sensor gap area in proximity wire U is greater than sensor gap area in RX/TX).
In regards to claim 3, KUBA discloses the sensing circuit of claim 1, further comprising: dummy patterns electrically isolated from the sensor electrodes and the proximity sensing electrodes (fig. 6, dummy electrodes RD are electrically isolated from sensor electrodes. Para 0065, in the dummy electrode RD, however, the metal lines MT extend discontinuously and are broken off. With this structure, the dummy electrodes RD electrically uncouple the second electrodes Rx from one another and electrically uncouple the detection portions RA from one another), and surrounded by some of the sensor electrodes (RD the dummy electrodes are surrounded by RX, fig. 6), wherein a density of at least one of the proximity sensing electrodes is smaller than a density of at least one of the dummy patterns (the density of proximity electrode wiring U is smaller than the density of the dummy electrodes RD, fig.6, fig.5). 
In regards to claim 4, KUBA discloses the sensing circuit of claim 3, wherein: the proximity sensing electrodes and the dummy patterns have a mesh structure in a plan view (fig. 6, fig.5, mesh structure as shown); and a mesh hole size of at least one of the proximity sensing electrodes is greater than mesh hole sizes of the dummy patterns (fig.5, sensor gap area in proximity wire U is greater than sensor gap area in RX/TX). 

Allowable Subject Matter
7.	The independent claims 5-6, 14 are indicated as allowable.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 6, KUBA discloses a sensing circuit (fig.2, touch sensing circuit) comprising: a plurality of sensor electrodes (fig.2, RX and TX, are plural sensor units across the matrix of the display device); a first capacitance between the sensor electrodes (C1a, capacitance, fig.2, fig.7, para 0074); and dummy patterns electrically isolated from the sensor electrodes, the dummy patterns being electrically floated (fig.6, para 0065, the dummy electrode RD, however, the metal lines MT extend discontinuously and are broken off. With this structure, the dummy electrodes RD electrically uncouple the second electrodes Rx from one another and electrically uncouple the detection portions RA from one another), wherein a density of at least one of the dummy patterns is less than a density of at least one of the sensor electrodes (the density of the dummy electrodes RD is less than the density of sensor electrodes TX and/or RX) wherein: the dummy patterns and the sensor electrodes have a mesh structure in a plan view (figs.5-6, mesh pattern as shown); 
KUBA does not disclose “and a mesh hole size of at least one of the dummy patterns is greater than mesh hole sizes of the sensor electrodes.” 
The dependent claims 8-13 are also allowable based on their dependencies from their independent claim 6. 
KUBA discloses all the limitations of the claim, see citations as in claim 1, except “bridges electrically isolated from the sensor electrodes, and connecting adjacent ones of the proximity sensing electrodes in a first direction to each other.”
In regards to claim 14, KUBA discloses a display device (fig. 1, display apparatus 1) comprising: a display circuit on a first surface of a substrate (fig.3, SUB1 as the first substrate on which the display layer is disposed), the display circuit comprising a main display area and a sub-display area (fig. 5, display region having an outer periphery with a recess area as sub-display area and the S area as the main display region);; and a sensor on a second surface of the substrate opposite to the first surface of the substrate (RX/TX on the second surface of SUB1 opposite to the upper surface of SUB1), wherein the second sensing area comprises sensor electrodes (the second sensing area around cut of recess area including wiring line U comprises RX/TX around it’s proximity as well, figs.5-6), proximity sensing electrodes (wiring line U, para 0074, serving as proximity electrodes), and dummy patterns (fig. 6, RD, as dummy electrodes, para 0065), the proximity sensing electrodes (wiring line u as the proximity sensing electrodes, para 0074) and the dummy patterns being surrounded by the sensor electrodes (RX surround the dummy electrodes RD, fig.6), and wherein the sensor overlaps with at least one of the proximity sensing electrodes and/or at least one of the dummy patterns (touch sensor RX/TX overlaps with at least the dummy patterns RD, figs.3, 6).
KUBA does not disclose as a whole “a sensing circuit on the first surface of the substrate on the display circuit, the sensing circuit comprising a first sensing area overlapping with the main display area, and a second sensing area overlapping with the sub-display area.” 
The dependent claims 15-20 are also indicated as allowable based on their dependencies from the independent claim 14. 
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627